United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-2453
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                             Robert Stanford Johnson

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                 for the Southern District of Iowa - Des Moines
                                 ____________

                          Submitted: November 27, 2013
                            Filed: December 5, 2013
                                 [Unpublished]
                                 ____________

Before LOKEN, BOWMAN, and GRUENDER, Circuit Judges.
                          ____________

PER CURIAM.

      Robert Johnson appeals the sentence imposed by the District Court1 after he
pleaded guilty to a drug offense. On appeal, Johnson’s counsel has moved to

      1
        The Honorable James E. Gritzner, Chief Judge, United States District Court
for the Southern District of Iowa.
withdraw and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that the sentence is substantively unreasonable.

       Upon careful review, we conclude that Johnson’s within-Guidelines-range
sentence is not substantively unreasonable. See United States v. Feemster, 572 F.3d
455, 461 (8th Cir. 2009) (en banc) (standard of review); Gall v. United States, 552
U.S. 38, 51 (2007) (noting that if a sentence is within the properly calculated
Guidelines range, an appellate court may apply a presumption of reasonableness to
the sentence). Further, having independently reviewed the record in accordance with
Penson v. Ohio, 488 U.S. 75, 80 (1988), we find no nonfrivolous issues. Therefore,
we grant counsel’s motion to withdraw, and we affirm.
                        ______________________________




                                        -2-